Case 5:19-cr-00127-EGS Document 16-1 Filed 09/22/19 Page 1of5

|, José Luis Ongay, Attorney for the Defendant Claudia Selene Perdomo Nova, certify that |
translated the attached letter from Ana Chala. | was born and raised in Puerto Rico and as such, read,
write, and speak Spanish. The translation appears below:

September 07, 2019

Honorable Court:

|, Ana Chala, know Claudia Selene Perdomo Nova for 24 years. | am married to her father. | can attest
that she is an honest person and a hardworking person. She is a single mother that has properly raised
her children. Each time that her father has been ill, she has always helped us and has taken care of him

since on occasions, | have had to work more than the usual.

When she lived in our home, she helped clean and cook. She also make sure that we did not lack anything.
In reality she has always been very good company, and | consider her more than a stepdaughter, | consider

her a friend and a person that | can trust.

Attentively,
/s/ Ana Chala
Ana Chala

484 769 3724
eS

~ "Case 5:19-cr-00127-EGS Document 16-1. Filed 09/22/19 P

     

Septiembre 07, 2019
Honorable Corte:

 

Yo Ana Chala conozco a Claudia Selene Perdomo Nova hace 24 afios, soy la esposa de su papa y
puedo testificar que es una persona muy honesta, emprendedora, madre sotera-que ha logrado
sacar adelante a sus hijos. Cada vez que él se ha encontrado mal de salud ella siempre ha estado
dispuesta a ayudarnos y estar pendiente de él, ya que en ocasiones tengo que trabajar mas de la
cuenta.

Cuando vivia.en nuestra casa, ayudaba con la limpieza, comida y se encargaba de que no faltara
nada, realmente siempre ha sido una muy buena compafiera y mds que mi hijastra la considero
una amiga y una persona en la que puedo confiar.

Atentamente: / f

Ana Chala
484 769 3724

 

 

 

 

 
 

 

ssssoseae ee

5:19-cr-00127-EGS Document 16-1 Filed 09/22/19 Page 3of8

 

Case

September 07, 2019
Honorable court,

My name is Karina Seleny Marquez Perdomo and I want to talk about my mother Claudia Selene
Perdomo Nova who is currently under arrest. My mother has always been an enterprising woman
and a positive influence in my life, thanks to her efforts to bring my brother and I back to this
country, we have had the opportunity to learn English and fight for a safer future for us as a
family, we grow up without a father around but she made sure we always respect each other and
take care of each other. Although she is from Colombia, she sacrificed her own roots in order to
provide us with a healthier environment and to be able to make our dreams true.

I don’t only owe this woman my life, but I owe her my sense of responsibility and everything I
have been able to achieve so far. I'm currently still going to college working on my first degree
and working full time to pay for it. She has taught me how to be independent and how to succeed
with effort and by being always honest. Every day she has a new lesson, a positive attitude and a
sense of empathy for those around her. I am a witness that she has done everything on her part to

not bother anyone and show that’s she's always willing to lend a hand if necessary.

Sincerely Yours, /
i Lud
Karina S. hn

 

 
Ohi dimes ar chs ead pitas ts ia,
# Saye ey ke
e

‘Case 5:19-c7-00127-66S Document 16-4 Pied on/2a/9° Page Tors”

September 07, 2019

Honorable court:

 

I am writing on behalf of Claudia Selene Perdomo Nova who not only. is a good friend but also —
my sister in law. She has been a great help to me during the time my children were smaller, in
the form of being responsible in taking them to school and picking them up and at times a few
hours after school because of my work schedule and since I ama single mother as well,

In my eyes, she is very dependable and reliable. She also was available to me by coming by. my —

home once a week and help me with the cleaning my home for about one year now.

 

Thank you very much,

Sincerely yours, | a
gs

Lugs ane

 
“f andra Chala- Sensenig

Case 5:19-cr-00127-EGS Document 16-1. Filed 09/22/19

September 07, 2019 .

Honorable court:

T Sandra Chala-Sensenig want to acknowledge knowing Claudia Selene Perdomo Nova for a
period of 12 years, she’s responsible, honest and kind person that’s always willing to help friends
or family. I know her from church where I used to be a member of VIDA NUEVA, at Reading,

If you have any questions, please feel free to call me at 610-507-4617. ee

   

 

HE AS

ee

 

 
